United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 December 1, 2005


                                       Before

                   Hon. RICHARD D. CUDAHY, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge


No. 04-3948

CHARISE PEPPER,                                 Appeal from the United States
         Plaintiff-Appellant,                   District Court for the Northern
                                                District of Illinois, Eastern Division.
      v.
                                                No. 02 C 3890
VILLAGE OF OAK PARK and
LEONARD DONAIRE,                                Rebecca R. Pallmeyer,
         Defendants-Appellees.                  Judge.



                                     ORDER

       The opinion of this court issued on November 30, 2005, is amended as
follows:

      On page 8, line 11, the citation should reflect 506 U.S. 56 (1992).